DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered. Upon entering amendment, claims 1 and 4 have been amended. Claims 1-8 remain pending.
 	Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmann (2016/0028325 A1) in view of Stratakos et al. (2012/0043818 A1). Alternatively, claims 1, 3, 4, 8 are unpatentable over Stratakos et al. (2012/0043818 A1) in view of Redmann (2016/0028325 A1).
Regarding Claim 1,
	Redmann teaches a method for controlling a switching circuit (pars [70, 114]; switching circuit of converter 1) including an input port (8) electrically coupled to a photovoltaic device (12, par [113]) and an output port (5) electrically coupled to a load (3), comprising: sensing output current flowing through the output port (142, pars [114]; current sensors 142 measure the output current I load flowing through the output port); 
the switching circuit configured to enter a voltage limiting operating mode (abstract, pars [78, 116] and claim 1; switching center enters a voltage limiting operating mode where the output voltage Uout does not exceed the voltage limit Uout, limit), and in the voltage limiting operating mode: 
causing a control switching device of the switching circuit (par [114]; switches of the switching circuit) to repeatedly switch between its conductive and non-conductive states in a manner which limits magnitude of an output voltage, across the output port, to less than or equal to a maximum voltage value, (abstract, pars [78, 114 and 116]; The switches are pulse-width modulated to impress and adjust the load current in manner to limit the magnitude of the output voltage Uout to less than the voltage limit U out, lim. The power converter is in “a continuous operation… even when operating with an output voltage closed to maximum limits for example… the voltage limit”. Thus, the PWM of the switches and the continuous operation of the converter reads on “repeatedly switch between its conductive and non-conductive states…”), and 
varying the maximum voltage value (Uout, lim) based on the output current (abstract, pars [9, 75-76, 114-115] and claim 1; the maximum voltage value Uout, lim is adjusted/varied in dependency (i.e. “based on”) on the output current I load).

Stratakos (fig.20), however, teaches a plurality of switching circuits (2012 (1), 2012(M) and 2014(1), 2014(N)) electrically coupled in strings (2002, 2004) of at least two switching circuits in series (par [203]; switching circuits in string 2002 are in series and switching circuits in string 2004 are in series), with at least two strings (2002, 2004) coupled in parallel (see fig.20, par [203]), each switching circuit (2012 (1), 2012(M) and 2014(1), 2014(N)) including an input port electrically coupled to a photovoltaic device (fig.20, par [205] each switching circuit has an input port connected to a photovoltaic device 2008 (1), 2008 (N), 2010 (1), and 2010 (N) and an output port electrically coupled to the load (2006, par [203]; Stratakos’ fig.20 outline corresponds to applicant’s fig.2 outline).
Thus, Redmann teaches how to control a single PV-based converter in a voltage limiting operating mode and Stratakos teaches how to make PV-converter series strings in parallel with each other.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Redmann to that of Stratakos. The motivation would have been because the skilled artisan knows that PV converters in series sum their voltages and PV strings in parallel sum their currents. Therefore, based on the load needs, the skilled artisan would been motivated to duplicate the Redman PV-converter system to create a plurality of parallel strings, each with a plurality of series connected PV-converters.
Alternatively, Stratakos (fig.20) teaches a method for controlling a plurality of switching circuits (2012 (1), 2012(M) and 2014(1), 2014(N)) electrically coupled in strings (2002, 2004) of 
Stratakos does not explicitly disclose sensing an output current flowing through the output port; the switching circuit configured to energy a voltage limiting operating mode, and in the voltage limiting operating mode: causing a control switching device of the switching circuit to repeatedly switch between its conductive and non-conductive states in a manner which limits magnitude of an output voltage, across the output port, to less than or equal to a maximum voltage value, and varying the maximum voltage value based on the output current.
Redmann, however, teaches controlling a single switching circuit (pars [70, 114]; switching circuit of converter 1 capable of outputting DC power to the load) including an input port (8) electrically coupled to a photovoltaic device (12, par [113]) and an output port (5) electrically coupled to a load (3), comprising: sensing output current flowing through the output port (142, pars [114]; current sensors 142 measure the output current I load flowing through the output port); 
the switching circuit configured to enter a voltage limiting operating mode (abstract, pars [78, 116] and claim 1; switching center enters a voltage limiting operating mode where the output voltage Uout does not exceed the voltage limit Uout, limit), and in the voltage limiting operating mode: 

varying the maximum voltage value (Uout, lim) based on the output current (abstract, pars [9, 75-76, 114-115] and claim 1; the maximum voltage value Uout, lim is adjusted/varied in dependency (i.e. “based on”) on the output current I load).
Thus, the combination teaches that each switching circuit in series within a string a that is in parallel with at least one other string as taught by Stratakos would be “configured to” (i.e. have the ability to, but does not actually have to enter it) enter a voltage limiting operating mode as taught by Redmann. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stratakos to that of Redmann in order to protect each converter and/or the output in Stratakos’s configuration. Redmann teaches how a converter such as already disclosed by Stratakos can have its output voltage regulated and thus different output voltage limits can be set in dependency of the load situation of the power converter. The power converter is able to exploit its power capacity efficiently in a 
Examiner Note: The claim recites “each switching circuit…configured to enter a voltage limiting operating mode…” The claim does not require each or any of the switching circuits to actually enter a voltage limiting operating mode; only that they are capable of doing so. A recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Regarding Claim 3,
The combination teaches the claimed subject matter in claim 1 and Redmann further teaches in the voltage limiting operating mode, causing the control switching device to repeatedly switch between its conductive and nonconductive states such that a ratio of change in the output voltage over a change in the output current is a finite value (Redmann, abstract, pars [9, 76, 114-116], claim 1; Redmann teaches placing a limit to the output voltage in the voltage limiting operating mode by controlling the PWM of the switching device, which inherently includes the duty cycle. This limit, in turn, results in the slope of a ratio change in the output voltage over a change in the output current to have a finite value. This is further evidenced by Pout=Vout*Iout which corresponds to Vout=Pout/Iout. This is a “finite” ratio).
Regarding Claim 4,
The combination teaches the claimed subject matter in claim 1 and Redmann further teaches in the voltage limiting operating mode, varying the maximum voltage hysteretically with respect to the magnitude of the output current (Redmann, par [31]; Redmann teaches a non-linear relationship (hysteretic) between the output voltage and the output current and thus varying 
Additionally, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings the combination, specifically Redmann so that varying of the maximum voltage value with respect to the output current is hysteretic, because with a limited number of options - 1) hysteretic or; 2) non-hysteretic- to vary the maximum voltage with respect to the current, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected hysteretic based on the intended design of the system. See MPEP 2143 (E).
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 1 and Redmann further teaches determining, at the switching circuit, that the output voltage has reached a first threshold
Value (Redmann, abstract, par [78]; determines that the output voltage has reached a first threshold value /exceeds the voltage limit Uout,lim); and in response to the step of determining, entering the voltage limiting operating mode of the switching circuit (abstract, pars [78, 114, 116] and claim 1; in response, adjusting the load current and thus controlling the output voltage to not exceed  the voltage limit).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmann (2016/0028325 A1) in view of Stratakos et al. (2012/0043818 A1) or alternatively unpatentable over Stratakos et al. (2012/0043818 A1) in view of Redmann (2016/0028325 A1) as applied to claim 1 above and in further view of McJimsey et al. (2014/0103894 A1).
Regarding Claim 2,
The combination teaches the claimed subject matter in claim 1. 

McJimsey, however, teaches a switching device (326) and causing the control causing the control switching device to repeatedly switch between its conductive and non-conductive states in a manner which maximizes power transferred from the photovoltaic device to the load (McJimsey, pars [16, 42, 47, 50]; McJimsey teaches operating the PV device to maximize the power transferred to load by controlling switching device 326 between its conductive state and non-conductive state repeatedly).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the switching circuit in a manner which maximized power transferred from the photovoltaic device to the load before the step of entering the voltage limiting operating mode. The motivation would have been to operate the PV device under a well-known and well-desired technique in the MPPT in order to obtain maximum power to transfer to the load while not in the voltage limiting operating mode.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmann (2016/0028325 A1) in view of Stratakos et al. (2012/0043818 A1) or alternatively unpatentable over Stratakos et al. (2012/0043818 A1) in view of Redmann (2016/0028325 A1) as applied to claim 1 above and in further view of Makhota et al. (2011/0172842 A1).
Regarding Claim 5,
The combination teaches the claimed subject matter in claim 1 and Redmann further teaches reducing the maximum voltage value (abstract, pars [9, 78, 115] and claim 1; Redmann teaches 
The combination does not explicitly disclose entering a disable operating mode of the switching circuit; and in the disable operating mode: to reduce the availability of power from the photovoltaic device at the output port.
 Makhota (Figs.7-9), however, teaches entering a disable operating mode of the switching circuit (Fig.8, items 1603, 1064, and 1606) and in the disable operating mode: causing the control switching device to repeatedly switch between its conductive and non-conductive states in a manner which limits magnitude of the output voltage, to reduce the availability of the power from the photovoltaic device in a disable operating mode (pars [98-99, 112]; Makhota teaches  reducing the power or voltage level of the PV device by adjusting control of switches 1603, 1604, 1606, which in turn would limits the output voltage). 
Thus, the combination teaches that reducing the maximum voltage value obviously corresponds to the reduction in the output voltage in the disable operating mode, which would in turn reduce the availability of power from the PV device. This is done by controlling the switching device repeatedly between conductive and non-conductive as taught by the combination of references.    
.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmann (2016/0028325 A1) in view of Stratakos et al. (2012/0043818 A1) in further view of Makhota et al. (2011/0172842 A1) or alternatively unpatentable over Stratakos et al. (2012/0043818 A1) in view of Redmann (2016/0028325 A1) in further view of Makhota et al. (2011/0172842 A1) as applied to claim 5 above and in further view of McJimsey et al. (2014/0103892 A1).
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 5 and the combination further teaches in the disable operating mode: causing the control switching device to repeatedly switch between its conductive and non-conductive states in a manner which limits magnitude of the output current to the maximum current value, to reduce availability of power from the photovoltaic device at the output port (Redmann, pars [32, 34, 79, 94, 102] and Makhota, pars [99 and 112]; Redmann teaches the output voltage is being limited to the maximum voltage value, there is obviously a corresponding output current that’s also being limited so that it doesn’t exceed the maximum current value and Makhota teaches controlling the switches to reduce power (P=V*I) of the photovoltaic device at the output port).
The combination does not explicitly disclose reducing a maximum current value specifying a maximum magnitude of the output current.
McJimsey, however, teaches reducing a maximum current value specifying a maximum magnitude of the output current (par [78]; McJimsey teaches preventing a magnitude of current Iout from exceeding a maximum threshold value. Thus, when the output current is about to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of McJimsey in order to implement an overcurrent protection system so that the maximum output current does not exceed the maximum current value.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmann (2016/0028325 A1) in view of Stratakos et al. (2012/0043818 A1) or alternatively unpatentable over Stratakos et al. (2012/0043818 A1) in view of Redmann (2016/0028325 A1) as applied to claim 1 above and in further view of McJimsey et al. (2014/0103892 A1).
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 1. 
The combination does not explicitly teach entering a disable operating mode of the switching circuit; and in the disable operating mode: causing the control switching device to continuously operate in its non-conductive state, and causing a freewheeling switching device of the switching circuit to continuously operate in its conductive state, the freewheeling switching device providing a path for output current when the control switching device is operating in its non-conductive state. 
McJimsey, however, teaches entering a disable operating mode of the switching circuit (McJimsey, Fig.6, pars [52 and 56]); and in the disable operating mode: causing the control switching device to continuously operate in its non-conductive state (McJimsey, par [56], control switching device 328 continuously operating in its nonconductive state), and causing a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of McJimsey in order to deliver the output current by controlling the switches of the switching device according to a well-known and conventional manner in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836